IN THE SUPREME COURT OF THE STATE OF NEVADA


                 RENE SHERIDAN,                                        No. 84468
                                    Appellant,
                                vs.
                 JOSEPH A. GUTIERREZ, ESQ.;
                                                                           FILE
                 STEVEN G. KNAUSS, ESQ.; JASON R.                           AUG 0      2022
                 MAIER, ESQ.; AND MAIER                                    ELIZABET
                 GUTIERREZ & ASSOCIATES,                                         S
                                                                                              ...•••••••••

                                    Res • ondents.                                    CLERK




                                     ORDER DISMISSING APPEAL

                            Appellant's pro se motion to voluntarily dismiss this appeal is
                granted.   This appeal is dismissed.   NRAP 42(b).    This court takes no

                position on whether this appeal is moot, as asserted by appellant.
                            It is so ORDERED.




                                                                                , C.J.




                cc:   Hon. Jessica K. Peterson, District Judge
                      Rene Sheridan
                      Lipson Neilson P.C.
                      Eighth District Court Clerk




SUPREME COURT
     OF
   NEVADA


01 19.17A
                                                                                 z(401c‘